Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 06/25/2021. Claims 1-5, 7-11, 14-16 and 18-22 are pending with claims 6, 12-13 and 17 cancelled and claims 21 and 22 newly added.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 3, line 2: “the protrusion matingly engages” has been changed to –the one or more protrusions matingly engage--.
In claim 11, line 14: “the reservoir” has been changed to –the liquid reservoir--.
In claim 11, second to last line: “the open section” has been changed to –the opening section--.
In claim 11, second to last line: the word “cover” has been deleted.
In claim 11, last line: the word “container” has been deleted.
In claim 15, line 3: “cover” has been changed to --closure--.
In claim 20, line 1: “the open section” has been changed to –the opening section--.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 06/25/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to the 35 U.S.C. 112(b) rejections of claims 2-3 and 11-20 have been fully considered and are partially persuasive.  The claims have been further amended in the Examiner’s Amendment above to clear up the outstanding informalities. The claims are now in compliance with 35 U.S.C. 112(b) and the rejections have been withdrawn.  
Applicant’s arguments, see Remarks pages 9-10, with respect to the 35 U.S.C. 102 rejections of claims 11-13, 16 and 19-20 have been fully considered and are persuasive.  The rejections of claims 11-13, 16 and 19-20 have been withdrawn.  
Applicant’s arguments, see Remarks pages 10-11, with respect to the 35 U.S.C. 103 rejections of claims 1-10, 14-15, and 17-18 have been fully considered and are persuasive.  The rejections of claims 1-10, 14-15, and 17-18 have been withdrawn.  
Allowable Subject Matter
Claims 1-5, 7-11, 14-16 and 18-22 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A portable device for chilling and heating a fluid, the device comprising: a container… a cover defining a closure for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763